[Cite as Ng v. Ohio Dept. of Transp., 2011-Ohio-4589.]



                                      Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




JONATHAN NG

       Plaintiff

       v.

DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2011-02361-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION

        {¶1} Plaintiff, Jonathan Ng, filed this action against defendant, Ohio Department
of Transportation (ODOT), contending that his vehicle was damaged as a proximate
result of negligence on the part of ODOT in maintaining a hazardous condition on State
Route 844. In his complaint, plaintiff described the particular damage event noting that
he was traveling northbound on State Route 844 when he noticed “there are several
potholes in this road; I am not sure which one was struck. I felt the impact, noticed the
feel and sound of a damaged tire. I pulled over to inspect and change the tire. I also
took some pictures of the wheel damage and some example potholes on the road.”
Plaintiff seeks recovery of damages in the amount of $102.38, the stated total amount
for a replacement tire and vehicle repair costs. The filing fee was paid.
        {¶2} Defendant denied liability based on the contention that no ODOT personnel
had any knowledge of the particular damage-causing pothole prior to plaintiff’s incident.
Defendant related that plaintiff’s incident occurred on January 23, 2011, on SR-844
“between Col. Glenn Highway and SR 444.”                 Defendant located plaintiff’s incident
Case No. 2006-03532-AD                        -2-            MEMORANDUM DECISION



“between mileposts 1.61 and 2.00 on SR 844 in Greene County.” Defendant denied
receiving any prior calls or complaints about a pothole or potholes in the vicinity of that
location. Defendant asserted that plaintiff did not offer any evidence to establish the
length of time that any pothole existed in the vicinity of milepost 1.61 and 2.00 on SR-
844 prior to plaintiff’s incident. Defendant suggested that “it is likely the pothole existed
for only a short time before the incident.”
       {¶3} Additionally, defendant contended that plaintiff did not offer any evidence to
prove that the roadway was negligently maintained. Defendant advised that the ODOT
“Greene County Manager inspects all state roadways within the county at least two
times a month.” Apparently, no potholes were discovered in the vicinity of plaintiff’s
incident the last time that section of roadway was inspected prior to January 23, 2011.
The claim file is devoid of any inspection record. Defendant argued that plaintiff has
failed to offer any evidence to prove his property damage was attributable to any
conduct on the part of ODOT personnel. Defendant stated that, “[a] review of the six-
month maintenance history [record submitted] also reveals that general maintenance
and inspection is conducted to ensure a properly maintained roadway.” Plaintiff did not
file a response.
       {¶4} For plaintiff to prevail on a claim of negligence, he must prove, by a
preponderance of the evidence, that defendant owed him a duty, that it breached that
duty, and that the breach proximately caused his injuries.         Armstrong v. Best Buy
Company, Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding
Products, Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707. However,
“[i]t is the duty of a party on whom the burden of proof rests to produce evidence which
Case No. 2006-03532-AD                  -3-               MEMORANDUM DECISION




Case No. 2006-03532-AD                  -3-               MEMORANDUM DECISION



furnishes a reasonable basis for sustaining his claim. If the evidence so produced
furnishes only a basis for a choice among different possibilities as to any issue in the
case, he fails to sustain such burden.” Paragraph three of the syllabus in Steven v.
Indus. Comm. (1945), 145 Ohio St. 198, 30 O.O. 415, 61 N.E. 2d 198, approved and
followed.
      {¶5} Defendant has the duty to maintain its highways in a reasonably safe
condition for the motoring public. Knickel v. Ohio Department of Transportation (1976),
49 Ohio App. 2d 335, 3 O.O. 3d 413, 361 N.E. 2d 486. However, defendant is not an
insurer of the safety of its highways. See Kniskern v. Township of Somerford (1996),
112 Ohio App. 3d 189, 678 N.E. 2d 273; Rhodus v. Ohio Dept. of Transp. (1990), 67
Ohio App. 3d 723, 588 N.E. 2d 864.
      {¶6} In order to prove a breach of the duty to maintain the highways, plaintiff
must prove, by a preponderance of the evidence, that defendant had actual or
constructive notice of the precise conditions or defects alleged to have caused the
accident.   McClellan v. ODOT (1986), 34 Ohio App. 3d 247, 517 N.E. 2d 1388.
Defendant is only liable for roadway conditions of which it has notice, but fails to
reasonably correct. Bussard v. Dept. of Transp. (1986), 31 Ohio Misc. 2d 1, 31 OBR
Case No. 2006-03532-AD                   -4-               MEMORANDUM DECISION



64, 507 N.E. 2d 1179. There is no evidence that defendant had actual notice of the
pothole on SR 844 prior to January 23, 2011.
       {¶7} Therefore, to find liability, plaintiff must prove that ODOT had constructive
notice of the defect.      The trier of fact is precluded from making an inference of
defendant’s constructive notice, unless evidence is presented in respect to the time that
the defective condition developed. Spires v. Ohio Highway Department (1988), 61 Ohio
Misc. 2d 262, 577 N.E. 2d 458.
       {¶8} In order for there to be constructive notice, plaintiff must show that
sufficient time has elapsed after the dangerous condition appears, so that under the
circumstances defendant should have acquired knowledge of its existence. Guiher v.
Dept. of Transportation (1978), 78-0126-AD . Size of the defect is insufficient to show
notice or duration of existence. O’Neil v. Department of Transportation (1988), 61 Ohio
Misc. 2d 287, 587 N.E. 2d 891. “A finding of constructive notice is a determination the
court must make on the facts of each case not simply by applying a pre-set time
standard for the discovery of certain road hazards.” Bussard at 4. “Obviously, the
requisite length of time
       {¶9} sufficient to constitute constructive notice varies with each specific
situation.” Danko v. Ohio Dept. of Transp. (Feb. 4, 1993), Franklin App. 92AP-1183.
No evidence has shown that ODOT had constructive notice of the pothole.
       {¶10} Generally, in order to recover in a suit involving damage proximately
caused by roadway conditions including potholes, plaintiff must prove that either: 1)
defendant had actual or constructive notice of the potholes and failed to respond in a
reasonable time or responded in a negligent manner, or 2) that defendant, in a general
Case No. 2006-03532-AD                       -5-             MEMORANDUM DECISION




Case No. 2006-03532-AD                       -5-             MEMORANDUM DECISION



sense, maintains its highways negligently.         Denis v. Department of Transportation
(1976), 75-0287-AD. Plaintiff has not produced any evidence to infer that defendant, in
a general sense, maintains its highways negligently or that defendant’s acts caused the
defective conditions. Herlihy v. Ohio Department of Transportation (1999), 99-07011-
AD. Therefore, defendant is not liable for any damage plaintiff may have suffered from
the pothole.
       {¶11} In the instant claim, plaintiff has failed to introduce sufficient evidence to
prove that defendant maintained known hazardous roadway conditions. Plaintiff failed
to prove that his property damage was connected to any conduct under the control of
defendant, or that defendant was negligent in maintaining the roadway area, or that
there was any actionable negligence on the part of defendant. Taylor v. Transportation
Dept. (1998), 97-10898-AD; Weininger v. Department of Transportation (1999), 99-
10909-AD; Witherell v. Ohio Dept. of Transportation (2000), 2000-04758-AD.
Consequently, plaintiff’s claim is denied.
Case No. 2006-03532-AD                   -6-                MEMORANDUM DECISION




                               Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




JONATHAN NG

      Plaintiff

      v.

DEPARTMENT OF TRANSPORTATION

      Defendant

      Case No. 2011-02361-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE DETERMINATION

      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.
Case No. 2006-03532-AD          -7-             MEMORANDUM DECISION




Case No. 2006-03532-AD          -7-             MEMORANDUM DECISION




                                      ________________________________
                                      MILES C. DURFEY
                                      Clerk

Entry cc:

Jonathan Ng                           Jerry Wray, Director
4015 Promenade Blvd., Apt. 22         Department of Transportation
Beavercreek, Ohio 45431               1980 West Broad Street
                                      Columbus, Ohio 43223
SJM/laa
5/17
Filed 6/1/11
Sent to S.C. reporter 9/12/11